Filed 11/20/19 by Clerk of Supreme Court

              I N T H E S U P R E M E C O U R T STATE
                       OF NORTH DAKOTA

                                2019 ND 271

State of North Dakota,                                   Plaintiff and Appellee
      v.
John Allen Dubois, Jr.,                              Defendant and Appellant

                                No. 20190148

Appeal from the District Court of Ramsey County, Northeast Judicial District,
the Honorable Donovan J. Foughty, Judge.

AFFIRMED.

Per Curiam.

Kari Agotness, Devils Lake, N.D., for plaintiff and appellee.

Kiara Kraus-Parr, Grand Forks, N.D., for defendant and appellant.
                              State v. Dubois
                               No. 20190148

Per Curiam.

[¶1] John Dubois, Jr., appeals from the district court’s order revoking his
probation and the resulting criminal judgment. Dubois admitted to violating
his probation conditions, and he does not dispute the district court’s factual
findings. Dubois argues that the district court abused its discretion in
determining revocation was warranted. We summarily affirm under
N.D.R.App.P. 35.1(a)(4).

[¶2] Gerald W. VandeWalle, C.J.
     Jon J. Jensen
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte




                                      1